


109 HR 6286 IH: Department of Homeland Security

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6286
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Ms. Harris introduced
			 the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To require the Secretary of Homeland Security to complete
		  and submit a master plan for a headquarters location in the District of
		  Columbia or elsewhere, within 360 days.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Homeland Security
			 Stabilization and Security Enhancement Act of
			 2006.
		2.FindingsCongress finds the following:
			(1)Congress debated
			 an appropriate location to house leadership elements of the Department and
			 ultimately transferred the Nebraska Avenue Complex (NAC) facilities, located in
			 northwest Washington, DC, from the Navy to the jurisdiction, custody, and
			 control of the Administrator of General Services to accommodate the leadership
			 of the new Department under Public Law 108–268.
			(2)Congress
			 contemplated that the NAC would be a temporary station for the Department’s
			 leadership due to security concerns.
			(3)There is dispute
			 whether Public Law 108–268 was intended to establish an official Department
			 headquarters at all. There is no occurrence of the term
			 headquarters in Public Law 108–268 other than in the long title,
			 which has no legislative effect, and Members of Congress expressed direct
			 opposition to such a notion in floor debates.
			(4)The NAC was chosen
			 as the initial leadership station because it included preexisting
			 infrastructure and basic security measures that would allow the new
			 Department’s leadership to become adequately operational in a short period of
			 time.
			(5)The security of
			 the NAC remains a serious concern, especially in light of security breaches and
			 lapses.
			(6)Some discussions
			 and concrete steps have been taken to move the headquarters of at least one
			 component of the Department, the Coast Guard, to the West Campus of St.
			 Elizabeth’s Hospital. These discussions have contemplated moving other
			 leadership components of the Department to St. Elizabeth’s Hospital at an
			 unknown time in the future.
			(7)St. Elizabeth’s
			 Hospital was founded by Congress in 1852 and opened in 1855 as the Government
			 Hospital for the Insane, more commonly referred to as an insane
			 asylum.
			(8)As recent as 2002,
			 according to the National Trust for Historic Preservation, St. Elizabeth’s
			 Hospital was one of the 11 Most Endangered Places and is
			 crumbling.
			(9)St. Elizabeth’s
			 Hospital has been considered for a headquarters location for components of the
			 Department because, according to a statement of administration policy, dated
			 May 25, 2006, the facility has been identified by the General Services
			 Administration as the only federally owned secure campus readily available in
			 Washington, D.C..
			(10)Congress has
			 suspended the Coast Guard’s plans to relocate to St. Elizabeth’s Hospital
			 because of the lack of sufficient planning, inadequate coordination with
			 appropriate congressional oversight committees, and an overall haphazard
			 approach.
			(11)Under sections 71
			 and 72 of title 4, United States Code, headquarters of Federal Government
			 agencies and departments are generally required to be located in the District
			 of Columbia absent a statutory exemption.
			(12)In the past,
			 Congress has granted waivers from such requirement to agencies and departments
			 that, due to national security concerns, require enhanced security and
			 additional space and, therefore, should consider locating outside the District
			 of Columbia. Such waivers have been granted, for example, to the Department of
			 Defense, the Central Intelligence Agency, and the Nuclear Regulatory
			 Commission.
			(13)The Department of Homeland Security, like
			 the Department of Defense, the Central Intelligence Agency, and the Nuclear
			 Regulatory Commission, is a Federal entity with a critical national security
			 mission. The rationale for relocating those entities should be considered in
			 establishing a new headquarters for the Department of Homeland Security.
			(14)The Department of
			 Homeland Security remains a young Federal entity and should begin to pull
			 together its disparate parts into a single secure location in order to
			 stabilize the Department to make it more effective.
			(15)It is desirable,
			 given its critical mission, to give the Department the space and resources it
			 needs to ensure the safety of its employees, to ensure the security and
			 stability of the Department, to improve integration among its agencies, and to
			 make it more effective for the ultimate purpose of securing the homeland and
			 protecting the American people.
			(16)Given the
			 critical national security mission of the Department, it should establish a
			 permanent home, either inside or outside of the District of Columbia, that
			 enables it to more effectively carry out its mission.
			(17)The Department’s
			 headquarters should be a new 21st century complex tailored to the specific
			 needs of the Department and should, among other things, be secure in all
			 respects, contain superior physical, technological, and communicative
			 infrastructure, include a working environment conducive to high productivity,
			 be accessible to personnel, capitalize on modern technologies, and provide
			 enough physical space for future expansion.
			3.Authority to
			 determine location for headquarters of the Department of Homeland
			 Security
			(a)In
			 generalTitle I of the Homeland Security Act of 2002 (6 U.S.C.
			 111 et seq.) is amended by adding at the end the following:
				
					104.Headquarters of
				the Department
						(a)PurposeThe
				purpose of this section is to strengthen and stabilize the Department and make
				it more effective by pulling together disparate leadership components into a
				permanent and more secure location.
						(b)Master
				planThe Secretary and the
				Administrator of General Services, within 360 days after the date of the
				enactment of this section, shall jointly complete and submit a comprehensive
				master plan for the establishment of a 21st century permanent headquarters for
				the Department in the District of Columbia or elsewhere, to the Committee on
				Environment and Public Works, the Committee on Commerce, Science, and
				Transportation, and the Committee on Homeland Security and Governmental Affairs
				of the Senate, and the Committee on Homeland Security and the Committee on
				Transportation and Infrastructure of the House of Representatives.
						(c)PermanencyThe master plan shall be designed as a
				permanent solution to establishing the Department’s
				headquarters.
						.
				
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting after the item relating to section 103 the
			 following:
				
					
						Sec. 104. Headquarters of the
				Department.
					
					.
			
